Citation Nr: 1221991	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran requested a Regional Office hearing when he submitted a VA Form 9 in January 2008.  In correspondence dated in January 2008, the Veteran was notified that he was scheduled for a hearing at the RO in February 2008.  In a January 2008 statement, the Veteran withdrew his request for a hearing.  

The Board remanded the Veteran's claim for additional development in January 2009, July 2010, and June 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

In the June 2011remand, the Board directed the RO to schedule the Veteran for a VA examination to determine whether any of the Veteran's service-connected disabilities (including prostatitis, type II diabetes mellitus, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy) rendered him unable to secure or follow substantially gainful employment.  The examiner was also requested to address the impact of the Veteran's nonservice-connected disabilities, including a back disability, on the Veteran's employability. 

At a September 2011 VA examination, the examiner indicated that regarding the conditions of lumbar discogenic disease, spondylosis, and myositis and diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, the Veteran will not be able to work in his usual job as a construction worker or plumber because those types of jobs require heavy work.  In addition, with the Veteran's educational background and capacity, the Veteran is not trainable for other types of jobs.  He indicated that the Veteran's above mentioned medical conditions will restrict him in pushing, pulling, lifting or carrying objects more than ten pounds repeatedly during an eight hour work day.  He cannot be sitting or standing for more than two hours straight.  Finally, the examiner also concluded that the condition of prostatitis did not render the Veteran unemployable.  

In sum, the VA examiner determined that the Veteran was unemployable, but he failed to provide an opinion as to whether the Veteran's service-connected disabilities alone, without consideration of the nonservice-connected disabilities (and in particular, the back disability) precluded the Veteran from obtaining or maintaining any gainful employment.  Thus, the examination is inadequate for the purpose for which it was provided, and the RO failed to comply with the June 2011 remand directives.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   Consequently, a VA examination should be scheduled in order to address the impact of the Veteran's service-connected disabilities on his employability

VA outpatient treatment records dated through April 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after April 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated since April 2011.  With appropriate authorization from the Veteran, any other relevant records identified by him should also be obtained and associated with the claims file, if available.  Any negative responses should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for the appropriate VA examination for his TDIU claim.  The claims file should be made available to the examiner for review in conjunction with the examination and such review should be noted in the examination report, particularly a review of the previous examination reports and remands.  The examiner should specifically indicate whether, without taking into account the Veteran's age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (i.e., prostatitis, type II diabetes mellitus, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy) either individually or in conjunction with one another, but without consideration of his non-service connected back disability.  The examiner must provide an opinion as to the impact of the service-connected disabilities on the Veteran's employability without consideration of the nonservice-connected disabilities.  

In providing the requested opinion, the examiner should consider and address the Veteran's competent account of symptomatology.  Further, any opinion should be supported by clear medical reasoning and logic, and any necessary tests should be conducted and reported in detail.  

3.  After completion of the above development, ensure that the examination report is adequate, and if not send the report back as insufficient.  Then, readjudicate the Veteran's claim for a TDIU, to include consideration of whether extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


